DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the limitation “wherein the first vertical wire includes a first access portion and a second access portion, the first access portion positioned to accommodate passage of a first tab of the plurality of tabs and the second access portion positioned to accommodate passage of a second tab of the plurality of tabs as the door is pivoted between its open and closed positions” is directed to the invention shown in Figs. 11-13, not the invention of Figs. 17-20 (described in original specification paras [0088]-[00104]) to which claim 1 is directed. Note that claim 24 ultimately depends upon claim 1 and appears to improperly mix incompatible embodiments.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first tab being positioned behind the first member and the second tab being positioned behind the first member in the closed position (claim 1; note Fig. 17 shows the first and second tabs being positioned behind the horizontal wires, but not behind the first member, in the closed position), and the plurality of interconnected wires of the frame defining a plane of the door (claim 22; note Figs. 17-19 show the plurality of interconnected wires of the frame being offset from, and thus not defining, a plane of the door) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 722.  This objection is maintained as having not been addressed in applicant’s reply. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 23 is objected to because of the following informalities:  in claim 23, “at” in line 2 should be replaced with “in”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, both of the added limitations “both the first member and” in “wherein, in the closed position, the first tab is positioned behind both the first member and a first horizontal wire of the plurality of interconnected wires of the frame, and the second tab is positioned behind both the first member and a second horizontal wire of the plurality of interconnected wires of the frame” in lines 23-26 (emphasis added) are not supported in the original disclosure. The first and second tabs are described as being positionable behind a horizontal wire of the frame (see paras 0099 and 00104) in the closed position, but the specification is silent about the tabs being behind the first member. Therefore, the added limitations are deemed to be new matter.
In new claim 22, “wherein the plurality of interconnected wires of the frame define a plane of the door” is not supported in the original disclosure. Paragraph 0096 describes “a plane defined by the horizontal and vertical wires of the door 1704”, and paragraphs 0097 and 0099 reference “the plane defined by the door 1704”, but nowhere is the plane of the door described as being defined by wires of the frame. Therefore, the added limitation is deemed to be new matter.
Claims 2-16, 21 and 23 are rejected as depending upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a plurality of vertical wires” in lines 10-11 is unclear as to whether this limitation further defines the plurality of interconnected wires of the door recited in line 6 or separate, additional wires. It is recommended that “the plurality of interconnected wires of” be inserted before “the door” in line 10.
In claim 1, it is unclear if “one of a plurality of horizontal wires of the door” in line 19 is further defining the at least one horizontal wire of lines 7-8 or reciting separate, additional wire(s). 
In claim 1, “wherein, in the closed position, the first tab is positioned behind both the first member and a first horizontal wire of the plurality of interconnected wires of the frame, and the second tab is positioned behind both the first member and a second horizontal wire of the plurality of interconnected wires of the frame” in lines 23-26 (emphasis added) is unclear because the first and second tabs are previously recited as being part of the door which is part of the first member (lines 6 and 19-20). How can the tabs be behind the first member of which they are themselves elements? In addition, the first and second horizontal wires are previously recited as being part of the frame which is part of the first member (line 4), making the two occurrences of the limitations “behind both the first member and a…horizontal wire” in lines 23-26 redundant.
In claim 22, “wherein the plurality of interconnected wires of the frame define a plane of the door” is inconsistent with previous limitations reciting that the plurality of interconnected wires of the frame define an opening (claim 1, lines 4-5) and the door being constructed to move between an open and a closed position allowing either access or restriction to access of the opening (claim 1, lines 6-10). Because the door is openable, it is unclear how the wires of the frame define a plane of the door.
Claims 2-16, 21 and 23 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolozsvari (US 6192834) in view of Cantwell et al. (US 2014/0109839).
For claim 1, Kolozsvari teaches an animal enclosure, comprising: a plurality of members 30,50,70,100,110,160 defining an interior of the enclosure, where the plurality of members includes at least a first member 110; a frame 112,156 of the first member having a plurality of interconnected wires (Fig. 3) that define an opening 114 for an animal to pass therethrough and to enter or exit the interior of the enclosure; a door 120 of the first member having a plurality of interconnected wires (wires forming door 120) and being coupled to the frame (Fig. 3), the plurality of interconnected wires of the door comprising at least one horizontal wire (at least one horizontal wire of door 120) wrapped around a pivot wire 140 (col 4, ln 42-47) of the frame to move between an open position in which access to the opening is permitted and a closed position in which the door substantially covers the opening to restrict access to the opening (closed position shown in Fig. 3; note the door is capable of being pivoted about pivot wire 140 to an open position (col 4, ln 42-47)), the door further including a plurality of vertical wires (vertical wires of door 120) each spaced from the pivot wire in a horizontal direction (Fig. 3) and having an outermost vertical wire (leftmost vertical wire of door 120 in Fig. 3, for example) that is spaced farther from the pivot wire in the horizontal direction than any other vertical wire of the plurality of vertical wires (Fig. 3); a latch assembly 130 for releasably coupling the door to the frame in the closed position (Fig. 3); a first vertical wire (vertical wire of ref. 112 that forms ref. 158) of the plurality of interconnected wires of the frame spaced from the pivot wire and located nearest the outermost vertical wire of the door in the closed position (Fig. 3), where the first vertical wire forms an aperture (formed by ref. 158) for receiving the latch assembly when the door is in the closed position (Fig. 3).
Kolozsvari is silent about a plurality of tabs each formed by one of a plurality of horizontal wires of the plurality of interconnected wires of the door, the plurality of tabs comprising at least a first tab and a second tab spaced vertically from one another, wherein the latch assembly is located between the first and second tabs; wherein, in the closed position, the first tab is positioned behind both the first member and a first horizontal wire of the plurality of interconnected wires of the frame, and the second tab is positioned behind both the first member and a second horizontal wire of the plurality of interconnected wires of the frame, where neither the first or second horizontal wires form a perimeter which defines a top or bottom of the opening formed in the frame; wherein, the door is slidably and pivotally coupled to the pivot wire of the frame.
Cantwell et al. teach an animal enclosure comprising a plurality of tabs 120 (para 0031) each formed by one of a plurality of horizontal wires of the plurality of interconnected wires of the door 114 (para 0044 describe refs. 120 being formed from wires on the door 114 rather than on the frame), the plurality of tabs comprising at least a first tab 120 and a second tab 120 spaced vertically from one another (Fig. 5); wherein, in the closed position, the first tab is positioned behind both the first member and a first horizontal wire 200 of the plurality of interconnected wires of the frame and the second tab is positioned behind both the first member and a second horizontal wire 202 of the plurality of interconnected wires of the frame (para 0044 describes frame wires 200,202 engaging refs. 120 on the door 114, and the door must be able to swing outward to the open position when the tabs 120 are disengaged from frame wires 200,202; thus, refs. 120 must necessarily be located behind wires 200,202, which are portions of the first member, in the closed position), where neither the first or second horizontal wires form a perimeter which defines a top or bottom of the opening formed in the frame (Fig. 5 shows refs. 200,202,120 are not associated with the top or bottom perimeter of the opening; para 0044); wherein, the door is slidably and pivotally coupled to the pivot wire of the frame (paras 0031 and 0034-0035) in order to provide an additional coupling mechanism for coupling the door to the frame to prevent the door from being opened accidentally (paras 0031-0035) and reduce risk of the animal escaping (para 0006). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the animal enclosure of Kolozsvari to include a plurality of tabs each formed by one of a plurality of horizontal wires of the plurality of interconnected wires of the door, the plurality of tabs comprising at least a first tab and a second tab spaced vertically from one another; wherein, in the closed position, the first tab is positioned behind both the first member and a first horizontal wire of the plurality of interconnected wires of the frame and the second tab is positioned behind both the first member and a second horizontal wire of the plurality of interconnected wires of the frame, where neither the first or second horizontal wires form a perimeter which defines a top or bottom of the opening formed in the frame; wherein, the door is slidably and pivotally coupled to the pivot wire of the frame as taught by Cantwell et al. in order to provide an additional coupling mechanism for coupling the door to the frame to prevent the door from being opened accidentally and reduce risk of the animal escaping. Please note in the combination, the latch assembly is located at about the vertical middle of the door (Fig. 3 of Kolozsvari), and thus between the first and second tabs (refs. 120 of Cantwell et al.).
For claim 2, Kolozsvari as modified by Cantwell et al. teach (references to Kolozsvari) wherein the first vertical wire forms a key hole assembly 158 that defines the aperture (Fig. 3) and comprises a portion of the first vertical wire at a location between a first end and a second of the first vertical wire (Fig. 3).
For claim 3, Kolozsvari as modified by Cantwell et al. teach (references to Kolozsvari) wherein the key hole assembly comprises a first portion, a second portion, and a third portion, the first portion being integrally coupled with the first vertical wire via a first bend and the second portion being integrally coupled with the first vertical wire via a second bend (Fig. 3 shows three portions and four bends forming ref. 158).
For claim 5, Kolozsvari as modified by Cantwell et al. teach (references to Kolozsvari) wherein the first vertical wire is bent in at least four locations to form the key hole assembly (Fig. 3).
For claim 6, Kolozsvari as modified by Cantwell et al. teach (references to Kolozsvari) wherein the key hole assembly comprises a substantially U-shaped cross-section (Fig. 3).
For claim 7, Kolozsvari as modified by Cantwell et al. teach (references to Kolozsvari) wherein the latch assembly comprises a handle structure 134 and a pin 132, where the handle structure is pivotable with respect to one of the door and the frame (Fig. 3; col 5, ln 53-63), and the pin is movable axially with respect to one of the door and the frame (Fig. 3; col 5, ln 53-63).
For claim 8, Kolozsvari as modified by Cantwell et al. teach (references to Kolozsvari) wherein the pin defines a pivot axis about which the handle structure pivots relative to the door and the frame (Fig. 3; col 5, ln 53-63), the pivot axis passing through the aperture when the door is disposed in its closed position (Fig. 3; col 5, ln 53-63).
For claim 9, Kolozsvari as modified by Cantwell et al. teach (references to Cantwell et al.) wherein the first and second tabs comprise a first portion (straight horizontal portion of the horizontal wire of the door), a second portion, a third portion, and a body portion (see portions in annotated Fig. 6; para 0044 describes refs. 120 being formed from wires on the door 114 rather than on the frame), the body portion engaging the frame in the closed position (Figs 3-4).

    PNG
    media_image1.png
    877
    850
    media_image1.png
    Greyscale

Examiner-annotated Fig. 6 of Cantwell et al.

For claim 10, Kolozsvari as modified by Cantwell et al. teach (references to Cantwell et al.) wherein the body portion comprises a downward turned hook 120 (Fig. 6).
For claim 11, Kolozsvari as modified by Cantwell et al. teach (references to Cantwell et al.) wherein the plurality of interconnected wires of the door define a plane (plane of door 114), the first portion being disposed within the plane and the second portion being offset from but parallel to the plane (annotated Fig. 6; para 0044).
For claim 12, Kolozsvari as modified by Cantwell et al. teach (references to Cantwell et al.) a first bend 600 formed between the first portion and the second portion; and a second bend (see annotated Fig. 6) formed between the second portion and the third portion.
For claim 13, Kolozsvari as modified by Cantwell et al. teach (references to Cantwell et al.) wherein the third portion is disposed substantially perpendicular to the first and second portions (see annotated Fig. 6).
For claim 14, Kolozsvari as modified by Cantwell et al. teach (references to Cantwell et al.) wherein the body portion is disposed behind the first or second horizontal wire 200,202 of the frame in the closed position (Figs. 3 and 4; para 0044 describes refs. 120 being formed from wires on the door 114 rather than on the frame).
For claim 15, Kolozsvari as modified by Cantwell et al. teach (references to Cantwell et al.) wherein the first portion of the tab assembly forms a hooked end 300 at a location opposite the body portion along the first horizontal wire (Figs. 3 and 5), the hooked end overlapping and being vertically movable with respect to the pivot wire 302 (Figs. 3 and 5).
For claim 16, Kolozsvari as modified by Cantwell et al. teach (references to Kolozsvari) wherein the body portion comprises a height (height of ref. 124 in Fig. 3), the height being less than a minimum distance between adjacent and parallel horizontal wires of the frame to enable the door to pivot between its open and closed positions (Fig. 3; col 5, ln 64-col 6, ln 4). 
For claim 21, Kolozsvari as modified by Cantwell et al. teach (references to Cantwell et al.) wherein the first tab and the second tab are located within the interior of the enclosure when the door is in the closed position (para 0044 describes frame wires 200,202 engaging refs. 120 on the door 114, and the door must be able to swing outward to the open position when the tabs 120 are disengaged from frame wires 200,202; thus, the tabs 120 must necessarily be located behind wires 200,202 and within the interior of the enclosure, in the closed position).
For claim 22, Kolozsvari as modified by Cantwell et al. teach (references to Cantwell et al.) wherein the plurality of interconnected wires of the frame define a plane of the door (Fig. 3), the first tab and the second tab being offset from the plane (Fig. 4 shows the tabs 120 being formed from wires on the frame and offset from a plane of the frame, which is reversed as discussed in para 0044 so that the tabs 120 are formed from wires on the door rather than on the frame and, thus, are offset from a plane of the door).
For claim 23, Kolozsvari as modified by Cantwell et al. teach (references to Cantwell et al.)  wherein the plurality of tabs each extend behind the first vertical wire when the door is at the closed position (para 0044 describes frame wires 200,202 engaging refs. 120 on the door 114, and the door must be able to swing outward to the open position when the tabs 120 are disengaged from frame wires 200,202; thus, the tabs 120 must necessarily be located behind wires 200,202 and the first vertical wire in the closed position).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolozsvari (US 6192834) in view of Cantwell et al. (US 2014/0109839), as applied to claims 1-3, and further in view of Harper (US 7918188).
For claim 4, Kolozsvari as modified by Cantwell et al. teach (references to Kolozsvari) wherein: the first wire defines an axis (vertical axis formed by the vertical wire of ref. 112 that forms ref. 158 in Fig. 3); the third portion (vertical portion of ref. 158) is parallel to but offset from the axis (Fig. 3); and the first portion and the second portion (upper and lower portions of ref. 158) are each disposed at an angle to the axis.
Kolozsvari as modified by Cantwell et al. is silent about the angle being 90 degrees (perpendicular).
Harper teaches an animal enclosure wherein the first portion and second portion (upper and lower horizontal portions of the key hole assembly, through which the pin of the latch 48 or 50 extends in Fig. 1) are each perpendicular to the vertical axis. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of Kolozsvari as modified by Cantwell et al. to be 90 degrees (perpendicular) as taught by Harper in order to ensure uniformity and ease of forming the key hole assembly during manufacture of the enclosure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive. 
Applicant argued for claim 1 that contrary to amended independent claim 1, Cantwell discloses "... couplers 120 [that] are disposed outwardly from the frame 116 so that an animal collar does not get tangled or caught on one of the couplers 120." (Cantwell at ¶ 31 (emphasis added).)
The Examiner respectfully disagrees. Although Cantwell et al. at paragraph 0031 describes an embodiment in which the couplers 120 are disposed outwardly from the frame 116 so that an animal collar does not get tangled or caught on one of the couplers 120, a further embodiment is taught in paragraph 0044:
 [0044] In a further embodiment, the couplers 120 can be formed from wires on the door 114 rather than as the wire 400 on the frame 116. In this embodiment, the frame 116 includes the first wire 200 and second wire 202 for engaging the couplers 120 on the door 114. In this embodiment, the couplers 120 can be oriented either upward or downward such that the door 114 can be moved either upward or downward depending on the orientation of the couplers 120. Once the door 114 is moved to disengage the couplers 120 from the first and second wires, the door 114 can be pivoted to the open position. The manner in which the couplers 120 are oriented is not dependent on the manner in which the door latch 118 engages the frame 116, so the latch 118 can first be pivoted about wire 308 before the couplers 120 are disengaged from the wires 200, 202.

Because this description of operation of the further embodiment describes only moving the door 114 (upwardly or downwardly) to disengage the tabs 120 from the first and second frame wires 200,202 before pivoting the door open, in the closed position the tabs 120 must necessarily extend inwardly such that they are positioned behind the frame wires 200,202 in order to operate properly, allowing the door to swing outwardly upon disengagement. The tabs 120 on the door 114 are located within the enclosed interior of the cage only while in the closed position and are not located in the opening 702 (cf. Fig. 7). Moreover, several other features of Cantwell et al.’s cage also extend inwardly from the frame 116, such as upper hook members 122 and refs. 802,804,806 of the latch 118, as shown in Figs. 1-2 and 7-8 for example. Despite extending inwardly into the interior of the enclosure, these elements are not discussed as posing a safety concern to an animal contained therein. Furthermore, Cantwell et al.’s disclosure does not teach away from the claimed arrangement of the tabs because it does not criticize, discredit, or otherwise discourage the claimed invention. On the contrary, Cantwell et al. specifically teaches the further embodiment described in paragraph 0044 in which tabs 120 are formed from wires on the door 114, rather than on the frame, and must engage behind the frame wires 200,202 in the closed position. Therefore, the prior art meets the argued limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643